Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The traverse is noted. The references applicant has cited demonstrate that the product can be made in a different manner, as do the claims themselves as was pointed out previously. The requirement is maintained and made final. Claims 4 and 5 are withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang et al. 9269502.
Chang teaches, especially in col. 14, 20, 57 and 58 and ex. 13, a carbon material having the claimed properties. In so far as the claims are product-by-process, the PTO need not show the same process when the product is, or can be, otherwise the same.

Claims 1-3 are rejected under 35 U.S.C. 102(a1) as anticipated by Chang.
Chang teaches, especially in ex. 13 and table 17, a carbon material having the claimed area and impurity content. No differences are seen, taking ‘impurity’ as being non-carbon elements.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Chang is discussed above. In so far as Chang does not explicitly enumerate the levels of the claimed elements but rather teaches overlapping/subsuming levels of the elements, this overlap renders the claims obvious. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736